DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on May 9, 2022 regarding the 35 USC § 112(a) rejection for claims 1, 13, and 19-20 (see page 9 of Applicant’s remarks), the arguments have been fully considered and they are persuasive. The examiner is withdrawing the 35 USC § 112(a) rejection for claims 1, 13, and 19-20.
Terminal Disclaimer
3.	The terminal disclaimer filed on May 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number(s) # 10,205,501 B2 and # 10,778,302 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Allowable Subject Matter
4.	Claims 1, 13, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2016/0065351 A1) teach “a superposition coding method, apparatus, and system, which can apply a superposition coding technology to the foregoing communication systems.”(Fig(s).3, 6, 7, 11; Paragraph [0006]), in view of Gao et al. (U.S. Patent Application Publication # 2018/0262288 A1) teach “performing and handling superposed transmissions in a wireless communications network.”(Paragraph [0001]), and Wang et al. (U.S. Patent Application Publication # 2013/0070580 A1) teach “an orthogonal cover code generation apparatus and method and an orthogonal cover code mapping apparatus and method in a wireless communication system such as an LTE/LTE-A system.”(Paragraph [0001]), fail to disclose: “wherein the information of the first and second demodulation reference signals indicate scrambling identity and antenna port sequence number, the circuitry is configured to discriminate the first and second demodulation reference signals of the first and second communication apparatus based on the scrambling identity and antenna port sequence number and estimate the channels.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2, 3, 11, 4-10, and 12 are also allowed by virtue of their dependency on claim 1.
Regarding claim 13, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2016/0065351 A1) teach “a superposition coding method, apparatus, and system, which can apply a superposition coding technology to the foregoing communication systems.”(Fig(s).3, 6, 7, 11; Paragraph [0006]), in view of Gao et al. (U.S. Patent Application Publication # 2018/0262288 A1) teach “performing and handling superposed transmissions in a wireless communications network.”(Paragraph [0001]), and Wang et al. (U.S. Patent Application Publication # 2013/0070580 A1) teach “an orthogonal cover code generation apparatus and method and an orthogonal cover code mapping apparatus and method in a wireless communication system such as an LTE/LTE-A system.”(Paragraph [0001]), fail to disclose: “wherein the information of the first and second demodulation reference signals indicate scrambling identity and antenna port sequence number, and data stream of the first communication apparatus is demodulated by the first communication apparatus based on an estimated channel of the data stream of the first communication apparatus and an estimated channel of the data stream of the second communication apparatus according to the information.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 14-18 are also allowed by virtue of their dependency on claim 13.
Regarding claim 19, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2016/0065351 A1) teach “a superposition coding method, apparatus, and system, which can apply a superposition coding technology to the foregoing communication systems.”(Fig(s).3, 6, 7, 11; Paragraph [0006]), in view of Gao et al. (U.S. Patent Application Publication # 2018/0262288 A1) teach “performing and handling superposed transmissions in a wireless communications network.”(Paragraph [0001]), and Wang et al. (U.S. Patent Application Publication # 2013/0070580 A1) teach “an orthogonal cover code generation apparatus and method and an orthogonal cover code mapping apparatus and method in a wireless communication system such as an LTE/LTE-A system.”(Paragraph [0001]), fail to disclose: “wherein the information of the first and second demodulation reference signals indicate scrambling identity and antenna port sequence number, the circuitry is configured to discriminate the first and second demodulation reference signals of the first and second communication apparatus based on the scrambling identity and antenna port sequence umber and estimate the channels.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 20, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2016/0065351 A1) teach “a superposition coding method, apparatus, and system, which can apply a superposition coding technology to the foregoing communication systems.”(Fig(s).3, 6, 7, 11; Paragraph [0006]), in view of Gao et al. (U.S. Patent Application Publication # 2018/0262288 A1) teach “performing and handling superposed transmissions in a wireless communications network.”(Paragraph [0001]), and Wang et al. (U.S. Patent Application Publication # 2013/0070580 A1) teach “an orthogonal cover code generation apparatus and method and an orthogonal cover code mapping apparatus and method in a wireless communication system such as an LTE/LTE-A system.”(Paragraph [0001]), fail to disclose: “wherein the information of the first and second demodulation reference signals indicate scrambling identity and antenna port sequence number, and data stream of the first communication apparatus is demodulated by the first communication apparatus based on an estimated channel of the data stream of the first communication apparatus and an estimated channel of the data stream of the second communication apparatus according to the information.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Zhang (U.S. Patent Application Publication # 2015/0163730 A1) teach “The access method in a heterogeneous network include broadcasting a system message to a user equipment. The system message includes configuration information of a cell access port and configuration information of at least one group of hot spot access port, so that the user equipment accesses the cell access port or a hot spot access port according to the system information.”(Abstract) For example, Zhang teaches the “configuration information specific to a corresponding uplink hot spot access port, such as a PortID, is required for generating sequences such as a scrambling sequence of an uplink data channel, a CAZAC sequence used by an uplink control channel, a demodulation reference signal (DMRS) sequence of an uplink control channel, a demodulation reference signal (DMRS) sequence of an uplink data channel, and an uplink sounding reference signal (SRS) sequence for the hot spot access port. Reference may be made to 3GPP 36.211 for the CAZAC sequence.” (Paragraph [0230])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 30, 2022